MR. CHIEF JUSTICE ADAIR:
On one and the same information filed in the district court of Lewis and Clark county, Alvie George Hollis, Jr., Calvin Fenner and Vincent Daly were jointly charged, tried and convicted of the same crime and, on October 28, 1949, each was sentenced and committed to the state’s prison for a term of five years. In August 1951 the state board of pardons reduced the sentence of Fenner to a term of three and a half years’ imprisonment. Urging that he is entitled to the same treatment *340and clemency accorded Ms eodefendant Fenner, the relator Hollis, an inmate of the state prison, forwarded to the clerk of this court a petition complaining of the discrimination so made against him and seeking a court order directing that the respondents also reduce relator’s sentence from five to three and a half years.
“The right to a reduction of the term of imprisonment to  which a prisoner has been sentenced as a reward for good conduct during his confinement, or credit for ‘good time,’ as it is sometimes called, is purely statutory, and may be acquired only in the manner and under the circumstances pointed out by statute.” 72 C. J. S., Prisons, sec. 21, page 880.
The relief which relator here seeks must be procured, if at all,  through the Governor and the state board of pardons and not by order of this court. For the reasons and upon the authorities set forth in State ex rel. Biles v. District Court, etc., Yellowstone County, 125 Mont. 337, 238 Pac. (2d) 908, the petition is denied and the proceeding dismissed.
ASSOCIATE JUSTICES METCALF, BOTTOMLY, ANGSTMAN and FREEBOURN, concur.